Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 12(a) is withdrawn in view of Applicant’s amendments and remarks in connection with this rejection. 
The rejections under section 102 are withdrawn in view of Applicant’s amendments and remarks in connection with this rejection. 
The rejection under obvious double patenting is withdrawn in view of the Terminal Disclaimer and remarks in connection with this rejection. 

The following are new grounds of rejection, necessitated by Applicant’s amendments:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 5, 7, 10-13, 16, 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Publication No. 20100316656 based on an application by Bouchard et al. (Bouchard).

Bouchard teaches the following conjugate that anticipates the rejected claims within the meaning of section 102.


    PNG
    media_image1.png
    158
    574
    media_image1.png
    Greyscale
see page 22.
Antibody conjugates are contemplated, see claim 45. 
The examiner notes that the rejected claims do not put any structural limitation on R1, so an ethylene glycol moiety in the above structure can satisfy the definition of R1 in the rejected claims. 
Claim 7 does not exclude the possibility that A’ is not present.

Claim(s) 5, 7, 8, 10-13, 14, 16, 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Publication No. 20160082119 based on an application by Gonzalez et al. (Gonzalez).

Gonzalez teaches the following conjugate that anticipates the rejected claims within the meaning of section 102.

    PNG
    media_image2.png
    478
    824
    media_image2.png
    Greyscale
See page 54.

Claim 15 is objected to for depending on one or more rejected claims, and therefore would be allowable if rewritten in independent form. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642